714 S.E.2d 152 (2011)
AMWARD HOMES, INC., et al.
v.
TOWN OF CARY.
No. 390PA10-1.
Supreme Court of North Carolina.
August 5, 2011.
Michael B. Brough, for Town of Cary.
William J. Brian, Jr., Morrisville, for Amward Homes, Inc., et al.
John C. Cooke, Raleigh, for Town of Cary.
Burley B. Mitchell, Jr., Raleigh, for Town of Cary.
Michael T. Henry, Raleigh, for Town of Cary.
Kimberly S. Hibbard, General Counsel, for N.C. League of Municipalities.
The following order has been entered on the motion filed on the 3rd of August 2011 by N.C. League of Municipalities for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 5th of August 2011."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).
JACKSON, J. recused.